 



EXHIBIT 10.2

TRIZEC PROPERTIES, INC.

NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN

ARTICLE I — PURPOSE; EFFECTIVE DATE



1.1.   Purpose. The purposes of this Non-Employee Directors Deferred
Compensation Plan is to permit those members of the Board who are not employees
of the Company to defer the receipt of all or a portion of their remuneration
for their service as a member of the Board or a committee of the Board,
including any cash, Shares, or Restricted Stock Rights which might be granted to
them. It is intended that this Plan, by providing this deferral opportunity,
will assist the Company in retaining and attracting individuals of exceptional
ability by providing them with these benefits, and will further the Board’s
overall goal of aligning the long-term interests of its Board members with that
of the Company.   1.2.   Effective Date. The Plan shall be effective with
respect to Compensation paid on and after January 1, 2004.

ARTICLE II — DEFINITIONS

For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:



2.1.   Account(s). “Account(s)” means the account or accounts maintained on the
books of the Company used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.
The Accounts available for each Participant shall be identified as:



  a)   Termination Account; and     b)   Share Account.



2.2.   Allocation Form. “Allocation Form” means the form specified in Section
3.2(b) hereof.   2.3.   Beneficiary. “Beneficiary” means the person, persons or
trust as designated by the Participant, entitled under Article VI to receive any
Plan benefits payable after the Participant’s death.   2.4.   Board. “Board”
means the Board of Directors of the Company.   2.5.   Change in Control. A
“Change in Control” of the Company shall have the same meaning as is set forth
in Section 10.3 of the Trizec Properties, Inc. 2002 Long Term Incentive Plan

 



--------------------------------------------------------------------------------



 



    (Amended and Restated Effective May 29, 2003), as may hereinafter be
modified or amended from time to time (hereafter, the “2002 Long Term Incentive
Plan”).   2.6.   Committee. “Committee” means the Committee appointed by the
Board to administer the Plan pursuant to Article VII.   2.7.   Company.
“Company” means TRIZEC PROPERTIES, INC., a Delaware corporation.   2.8.  
Compensation. “Compensation” means fees and retainers earned by, and payable to,
a Participant with respect to services performed as a member of the Board and
identified by the Committee as being eligible for deferral under this Plan. Such
Compensation shall include, without limitation, annual retainer fees, committee
chair fees, presiding independent director retainer fees and meeting fees, all
of which may be otherwise payable in cash, Shares, or Restricted Stock Rights or
other equity Compensation as provided by the Company’s established Board
compensation practices from time to time. Notwithstanding the foregoing,
Compensation shall not include reimbursements or other expense allowances
whether or not includable in gross income, or (cash or non-cash) fringe
benefits. For purposes of this Plan only, Compensation shall be calculated
before reduction for any amounts deferred by the Participant pursuant to this
Plan or any other non-qualified plan which permits the voluntary deferral of
compensation. Inclusion of any other forms of compensation is subject to
Committee approval.   2.9.   Deferral Commitment. “Deferral Commitment” means a
commitment made by a Participant to defer a portion of Compensation otherwise
payable in cash, Restricted Stock Rights or Shares as set forth in Article III,
in a form and at a time as determined by the Committee. The Deferral Commitment
shall apply to each payment of Compensation otherwise payable to a Participant.
Such designation shall be made in whole percentages and shall be made in a form
acceptable to the Committee. A Deferral Commitment shall remain in effect for
the entire applicable Deferral Period.   2.10.   Deferral Period. “Deferral
Period” means each calendar year as specified on the applicable Deferral
Commitment.   2.11.   Determination Date. “Determination Date” means each
calendar day.   2.12.   Disability. “Disability” means a physical or mental
condition that prevents the Participant from satisfactorily performing the
Participant’s usual duties for the Company. The Committee shall determine the
existence of a Disability, in its sole discretion, and may rely on advice from a
medical examiner satisfactory to the Committee in making the determination.  
2.13.   Distribution Election. “Distribution Election” means the form prescribed
by the Committee, and completed by the Participant, indicating the chosen form
of payment for benefits payable from each Account under this Plan, as elected by
the Participant.   2.14.   Dividend Equivalent. A “Dividend Equivalent” is the
right to receive a cash payment with respect to a Restricted Stock Right or
other equity award equal to the amount of the dividend

3



--------------------------------------------------------------------------------



 



    per Share paid on the Shares at the time such dividend is paid with respect
to the Shares.   2.15.   Earnings. “Earnings” means the amount credited to a
Participant’s Account(s) on each Determination Date, which shall be based on the
Valuation Funds chosen by the Participant as provided in Section 2.20 below and
in a manner consistent with Section 4.3 below. Such credits to a Participant’s
Account may be either positive or negative to reflect the increase or decrease
in value of the Account in accordance with the provisions of this Plan.   2.16.
  Financial Hardship. “Financial Hardship” means a severe financial hardship of
the Participant resulting from a Disability of the Participant, a sudden and
unexpected illness or accident of the Participant or of a dependent of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstance arising as a result of
events beyond the control of the Participant. Financial Hardship shall be
determined based upon such standards as are, from time to time, established by
the Committee, and such determination shall be in the sole discretion of the
Committee.   2.17.   Non-US Participant. “Non-US Participant” means a
Participant who is not a U.S. citizen or green card holder. For purposes of
determination, individuals who have joint citizenship are deemed to be US
citizens.   2.18.   Participant. “Participant” means any individual who is
eligible, pursuant to Section 3.1, below, to participate in this Plan, and who
has elected to participate in this Plan by deferring Compensation in accordance
with Article III below. Such individual shall remain a Participant in this Plan
for the period of deferral and until such time as all benefits payable under
this Plan have been paid in accordance with the provisions hereof.   2.19.  
Plan. “Plan” means this Non-Employee Directors Deferred Compensation Plan as
amended from time to time.   2.20.   Restricted Stock Rights. “Restricted Stock
Rights” means Restricted Stock Rights awarded to a Participant under the 2002
Long Term Incentive Plan, and identified by the Committee as being eligible for
deferral under the provisions of this Plan, or which was awarded under any other
equity award program and identified by the Committee as being eligible for
deferral under the provisions of this Plan.   2.21.   Share Account. “Share
Account” means a Participant’s Account pursuant to which Restricted Stock
Rights, Shares and other equity Compensation deferred under this Plan are
credited. The Share Account is distributed in accordance with Section 5.2 below.
  2.22.   Shares. “Shares” means shares of the Company’s common stock, par value
$.01 per share.   2.23.   Termination Account. “Termination Account” means a
Participant’s Account pursuant to which cash Compensation deferred under this
Plan is credited. The Termination Account is distributed in accordance with
Section 5.1 below.

4



--------------------------------------------------------------------------------



 



2.25   Valuation Funds. “Valuation Funds” means one or more of the independently
established funds or indices that are identified and listed by the Committee. In
addition, the Committee shall designate one Valuation Fund as the Trizec Stock
Fund. These Valuation Funds are used solely to calculate the Earnings that are
credited to each Participant’s Account(s) in accordance with Article IV, below,
and does not represent, nor should it be interpreted to convey any beneficial
interest on the part of the Participant in any asset or other property of the
Company or its subsidiaries and affiliates. The determination of the increase or
decrease in the performance of each Valuation Fund shall be made by the
Committee in its reasonable discretion. The Committee shall select the various
Valuation Funds available to the Participants with respect to this Plan and
shall set forth a list of these Valuation Funds attached hereto as Exhibit A,
which may be amended from time to time in the discretion of the Committee.

ARTICLE III — ELIGIBILITY AND PARTICIPATION



3.1.   Eligibility and Participation.



  a)   Eligibility. Eligibility to participate in this Plan shall be limited to
those members of the Board who are not employees of the Company or its
subsidiaries.     b)   Participation. An individual’s participation in this Plan
shall be effective upon notification to the individual by the Committee of
eligibility to participate, and completion and submission of a Deferral
Commitment, an Allocation Form, and a Distribution Election Form to the
Committee at least six (6) months prior to the commencement of the applicable
Deferral Period or, with respect to Restricted Stock Rights, at least six months
prior to the date such awards would otherwise vest. Notwithstanding the
foregoing, the Committee may, in its sole discretion, reduce the six (6) month
period.     c)   First-Year Participation. Notwithstanding the forgoing, when an
individual first becomes eligible to participate in this Plan during a Deferral
Period, a Deferral Commitment may be submitted to the Committee within thirty
(30) days after the Committee notifies the individual of eligibility to
participate. Such Deferral Commitment will be effective only with regard to
Compensation earned and payable following submission of the Deferral Commitment
to the Committee, and, subject to Section 3.2(c) below, to Shares and Restricted
Stock Rights which are unvested at the time of such deferral.



3.2.   Form of Deferral Commitment. A Participant may elect to make a Deferral
Commitment in the form permitted by the Committee. The Deferral Commitment shall
specify the following:



  a)   Deferral Amounts; Accounts. A Deferral Commitment shall be made with
respect to each form of Compensation (e.g. cash or equity) earned by and payable
to a Participant by the Company during the Deferral Period. The Deferral
Commitment shall state separately the portion of Compensation otherwise payable
in cash to be deferred, which

5



--------------------------------------------------------------------------------



 



      shall be deferred into the Termination Account and the portion of
Compensation otherwise payable in Restricted Stock Rights, Shares or other
equity Compensation to be deferred, which shall be deferred into the Share
Account. The Participant shall set forth the amount of each form of Compensation
to be deferred in percentages determined by the Committee from time to time in
its sole discretion. Except as set forth in Section 3.2(c) below, the
Participant will make two elections for each Deferral Period. One election with
respect to all cash Compensation and a second election with respect to all
equity Compensation (including Shares and Restricted Stock Rights); provided,
however, that notwithstanding this Section 3.2(a), the Committee may, in its
sole discretion, permit the Participant to make additional elections with
respect to various means of Compensation (e.g., retainers, meeting fees and
committee chair fees).     b)   Allocation to Valuation Funds. The Participant
shall specify in a separate form (known as the “Allocation Form”) filed with the
Committee, the Participant’s initial allocation of the amounts of cash
Compensation to be deferred into the Termination Account among the various
available Valuation Funds. Any deferral of Restricted Stock Rights, Shares or
other equity Compensation shall be allocated only to the Trizec Stock Fund
within the Share Account.     c)   Non-US Participants. Notwithstanding anything
to the contrary, Non-US Participants who are only permitted to defer
Compensation to a Share-based Account must defer all Compensation (whether cash
or equity-based) to the Share Account and will only be permitted one election
for each Deferral Period.



3.3.   Period of Commitment. Once a Participant has made a Deferral Commitment
with respect to cash Compensation, the Deferral Commitment shall be irrevocable
and remain in effect with respect to cash Compensation payable in the applicable
Deferral Period. Similarly, once a Participant has made a Deferral Commitment
with respect to Shares, Restricted Stock Rights and other equity Compensation,
the Deferral Commitment shall be irrevocable and remain in effect with respect
to all such Compensation payable in the applicable Deferral Period.   3.4.  
Commitment Period Limited by Termination of Service. If a Participant’s service
as a member of the Board terminates for any reason including death or
Disability, prior to the end of the Deferral Period, the Deferral Period shall
end as of the date of such termination.   3.5.   Defaults in Event of Incomplete
or Inaccurate Deferral Commitments. In the event that a Participant submits a
Deferral Commitment to the Committee that contains information necessary to the
operation of this Plan which, in the sole discretion of the Committee, is
incomplete or inaccurate, and the Committee is unable, after reasonable efforts
to contact the Participant, to ascertain the intent of the Participant with
respect to the Deferral Commitment, the Committee shall be authorized to assume
the following, and such assumptions shall be communicated to the Participant:



  a)   If no Valuation Fund is selected — assume the Money Market Fund was
selected;     b)   If the Valuation Fund(s) selected equal less than 100% —
assume that the Money Market

6



--------------------------------------------------------------------------------



 



      Fund was selected for the balance of the deferral amount;     c)   If the
Valuation Fund(s) selected equal more than 100% — assume proportionate reduction
of the deferral amount to each Valuation Fund selected; and     d)   If no
Distribution Election is chosen — assume a lump sum was selected.

ARTICLE IV — DEFERRED COMPENSATION ACCOUNT



4.1.   Accounts. Subject to Section 4.4, the Compensation otherwise payable in
cash that is deferred by a Participant under this Plan, and Earnings thereon
shall be credited to the Participant’s Termination Account. Any Restricted Stock
Rights, Shares or other equity Compensation deferred by a Participant under this
Plan shall be credited to the Participant’s Share Account. Separate accounts
shall be maintained on the books of the Company to reflect the different
Accounts applicable to the Participant’s deferrals. These Accounts shall be used
solely to calculate the amount payable to each Participant under this Plan and
shall not constitute a separate fund of assets.   4.2.   Timing of Credits;
Withholding. The cash and Share Compensation elected to be deferred shall be
credited to the appropriate Account on the same day that the amount would have
otherwise been payable to the Participant. A Participant’s deferred Restricted
Stock Rights or other equity Compensation shall be credited to the Share Account
at the time such Compensation would have otherwise vested under the terms of the
award thereof. Any dividends or Dividend Equivalents deferred pursuant to
Section 4.4(a) shall be credited to the Share Account on the same day the
dividend or Dividend Equivalent would otherwise be payable. Any withholding of
taxes or other amounts with respect to deferred Compensation that is required by
local, state or federal law shall be withheld and shall reduce the amount
credited to the Participant’s Account in a manner specified by the Committee.  
4.3.   Valuation Funds. A Participant shall designate, at a time and in a manner
acceptable to the Committee, one or more Valuation Funds for the sole purpose of
determining the amount of Earnings to be credited or debited to the Termination
Account. Such election shall designate the portion of each deferral of
Compensation made into the Termination Account that shall be allocated among the
available Valuation Fund(s), and such election shall apply to each succeeding
deferral of Compensation until such time as the Participant shall file a new
election with the Committee. Upon notice to the Committee, the Participant may
also reallocate the balance in each Valuation Fund among the other available
Valuation Funds as of the next succeeding Determination Date.   4.4.   Trizec
Stock Fund. Except as provided in subsection (b) below, the Trizec Stock Fund
shall be used exclusively with respect to the determination of Earnings to be
credited or debited to the Share Account. No other Compensation deferred shall
utilize the Trizec Stock Fund for the purposes of determining the amount of
Earnings to be credited or debited thereon.



  a)   Dividend Equivalents. If prior to the complete payment of amounts
credited to the Trizec Stock Fund, the Company pays a dividend on the Shares,
then the amount of the

7



--------------------------------------------------------------------------------



 



      dividend or Dividend Equivalent which would otherwise be payable to a
Participant with respect to the Restricted Stock Rights, Shares or other equity
Compensation deferred under this Plan, shall be automatically deferred and
credited to the Trizec Stock Fund.     b)   Non-US Participants. Notwithstanding
anything to the contrary, any Non-US Participant who, in the sole discretion of
the Committee, is prohibited from acquiring and holding Shares may elect to have
all or any portion of their cash Compensation deferred pursuant to this Plan
credited to the Trizec Stock Fund as if such cash Compensation were paid in
Shares. Moreover, to the extent that, under applicable laws, any Non-US
Participant is only permitted to allocate deferred Compensation to a Share-based
Valuation Fund, such Participant may elect to credit his or her deferred cash
Compensation to the Trizec Stock Fund as if such cash Compensation were paid in
Shares. Any amounts of cash Compensation credited to the Trizec Stock Fund
pursuant to this Section 4.4(b) shall not be permitted to be reallocated to
another Valuation Fund as may otherwise be permitted in Section 4.3 above.    
c)   No Stockholders Rights. The crediting of Restricted Stock Rights, Shares or
other equity Compensation to the Share Account shall not confer on the
Participant any rights as a stockholder of the Company.     d)   Adjustment of
and Changes in Shares. In the event of any merger, consolidation,
recapitalization, reclassification, stock dividend, special cash dividend or
other change in corporate structure affecting the Shares, the Committee shall
make such adjustments, if any, as it deems appropriate in the number of Shares,
Restricted Stock Rights and other equity awards credited to a Participant’s
Share Account. The foregoing adjustments shall be decided by the Committee in
its sole discretion.



4.5.   Determination of Accounts. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:



  a)   New Deferrals. Each Account shall be increased by any deferred
Compensation credited since the prior Determination Date in the proportion
chosen by the Participant, except that no amount of new deferrals shall be
credited to an Account at the same time that a distribution is to be made from
that Account.     b)   Distributions. Each Account shall be reduced by the
amount of each benefit payment made from that Account since the prior
Determination Date. Distributions shall be deemed to have been made
proportionally from each of the Valuation Funds maintained within such Account
based on the proportion that such Valuation Fund bears to the sum of all
Valuation Funds maintained within such Account for that Participant as of the
Determination Date immediately preceding the date of payment.     c)   Earnings.
Each Account shall be increased or decreased by the Earnings credited to such
Account since the prior Determination Date as though the balance of that Account
as of the beginning of the current month had been invested in the applicable
Valuation Funds chosen by the Participant.

8



--------------------------------------------------------------------------------



 



4.6.   Vesting of Accounts. Each Participant shall be 100% vested in the amounts
credited to such Participant’s Account and all Earnings with respect to such
amounts at all times.   4.7.   Statement of Accounts. The Committee shall give
to each Participant a statement showing the balances in the Participant’s
Account on a quarterly basis.

ARTICLE V — PLAN BENEFITS



5.1.   Termination Account. The Participant’s Termination Account shall be
distributed to the Participant as soon as administratively possible following
the Participant’s termination of service as a member of the Board other than
upon Death in accordance with Section 5.3. The form of benefit payment shall be
that form selected by the Participant pursuant to Section 5.5, below. Payment of
any benefit from the Termination Account shall commence as soon as practical,
but in no event later than sixty days after the date of the Participant’s
termination of service as a member of the Board. If the Form of Payment selected
provides for subsequent payments, such subsequent payments shall be made on or
about April 1st of each succeeding year.   5.2.   Share Account. The Share
Account shall be distributed to the Participant as soon as administratively
possible following the Participant’s termination of service as a member of the
Board. With respect to U.S. Participants, the payment of the Share Account will
be satisfied by the distribution of Shares; provided, however, that any
fractional Shares shall be paid in cash. With respect to Non-U.S. Participants,
unless otherwise determined by the Committee in its sole discretion, the payment
from the Share Account will be satisfied by the payment of a cash amount equal
to the Fair Market Value (as defined in the 2002 Long Term Incentive Plan) of a
Share as of the most recently practicable date prior to the date of distribution
multiplied by the number of Shares credited to the Share Account to be
distributed. The form of benefit payment shall be that form selected by the
Participant pursuant to Sections 5.5 and 5.6 below. Distribution of Shares or
payment of the cash benefit shall commence as soon as practical, but in no event
later than sixty days after the date of the Participant’s termination of as a
member of the Board. If the Form of Payment selected provides for subsequent
payments, such subsequent payments shall be made on or about April 1st of each
succeeding year.   5.3.   Death Benefit. Upon a Participant’s death prior to the
commencement of benefits under this Plan from any Account, the Company shall pay
to the Participant’s Beneficiary an amount equal to the Account balance in that
Account in the form of a lump sum payment, except that the Committee may, in its
sole discretion, approve a request for payment in a different form. In the event
of the Participant’s death after the commencement of benefits under this Plan
from any Account, the benefits from such Account(s) shall be paid to the
Participant’s designated Beneficiary from that Account at the same time and in
the same manner as if the Participant had survived, except that the Committee
may, in its sole discretion, approve a request for payment in a different form.
  5.4.   Hardship Distributions. Upon a finding that a Participant has suffered
a Financial Hardship

9



--------------------------------------------------------------------------------



 



    or Disability, the Committee may, in its sole discretion, amend any existing
Deferral Commitment, or make distributions from any or all of the Participant’s
Accounts. The amount of such distribution shall be limited to the amount
reasonably necessary to meet the Participant’s needs resulting from the
Financial Hardship or Disability, and will not exceed the Participant’s Account
balances. If payment is made due to Financial Hardship, the Participant’s
deferrals under this Plan shall cease for the period of the Financial Hardship
or Disability and for twelve (12) months thereafter. Any resumption of the
Participant’s deferrals under this Plan after such twelve (12) month period
shall be made only at the election of the Participant in accordance with
Article III herein.   5.5.   Form of Payment. Unless otherwise specified in this
Article V, the benefits payable from any Account under this Plan shall be paid
in the form of benefit as provided below, and specified by the Participant in
the Distribution Election. The most recently submitted Distribution Election
shall be effective for the entire vested Account balance unless amended in
writing by the Participant and delivered to the Committee. If, at the time
payment of benefits under this Plan become due and payable, the Participant’s
most recent election as to the form of payment was made within one (1) year of
such payment, then the most recent election made by the Participant more that
one year prior to the time of payment shall be used to determine the form of
payment. The permitted forms of benefit payments are:



  a)   A lump sum amount which is equal to the Account balance; and     b)  
Annual installments for a period of up to ten (10) years with respect to the
Termination Account and five (5) years with respect to the Share Account where
the annual payment shall be equal to the balance of the Account immediately
prior to the payment, multiplied by a fraction, the numerator of which is one
(1) and the denominator of which commences at the number of annual payments
initially chosen and is reduced by one (1) in each succeeding year. Earnings on
the unpaid balance, to the extent applicable, shall be based on the most recent
allocation among the available Valuation Funds chosen by the Participant, made
in accordance with Section 4.3 above.



5.6.   Canadian Taxpayers. Notwithstanding anything set forth in this Plan, the
benefits payable from any Account under this Plan for a Non-US Participant who
is a Canadian taxpayer shall be made in a lump-sum amount equal to the Account
balance. Distribution of the benefits under this Plan with respect to a Non-US
Participant who is a Canadian taxpayer shall be made in accordance with the
Participant’s Distribution Election but in any event, no later than the last day
of the first calendar year following the Participant’s termination of service as
a member of the Board for any reason.   5.7.   Early Payment. Notwithstanding
anything to the contrary in this Plan or a Participant’s Deferral Commitment,
the Committee shall at all times have the right to accelerate distribution of
any Participant’s Account(s), including, without limitation, following a Change
in Control. In the event that the Committee makes such election, the balance of
the Participant’s Account(s) shall be paid on such date or dates as shall be
specified by the Committee.   5.8.   Small Account. If the total of a
Participant’s unpaid Termination Account balance as of the

10



--------------------------------------------------------------------------------



 



    time the payments are to commence is less than $25,000, the remaining unpaid
Termination Account shall be paid in a lump sum, notwithstanding any election by
the Participant to the contrary. If the aggregate number of Restricted Stock
Rights, Shares and other equity Compensation in the Share Account is less than
100 Shares, the Share Account will be distributed in one lump sum,
notwithstanding any election by the Participant to the contrary.   5.9.  
Withholding; Payroll Taxes. The Company shall withhold from any payment made
pursuant to this Plan any taxes required to be withheld from such payments under
local, state or federal law. A Beneficiary may elect not to have withholding of
federal income tax pursuant to Section 3405(a)(2) of the Code, or any successor
provision thereto.   5.10.   Right of Offset. Notwithstanding any provisions of
the Plan to the contrary, the Company may offset any amounts to be paid to a
Participant Beneficiary under the Plan against any amounts which the Participant
may owe to the Company.   5.11.   Payment to Guardian. If a Plan benefit is
payable to a minor or a person declared incompetent or to a person incapable of
handling the disposition of the property, the Committee may direct payment to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution. Such distribution shall completely discharge the Committee and the
Company from all liability with respect to such benefit.   5.12.   Effect of
Payment. The full payment of the applicable benefit under this Article V shall
completely discharge all obligations on the part of the Company to the
Participant (and the Participant’s Beneficiary) with respect to the operation of
this Plan, and the Participant’s (and Participant’s Beneficiary’s) rights under
this Plan shall terminate upon receipt of the full payment of the applicable
benefit.

ARTICLE VI — BENEFICIARY DESIGNATION



6.1.   Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one (1) or more persons or entity as the Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of the Participant’s death prior to the complete distribution of the
balance of the Participant’s Account(s). Each Beneficiary designation shall be
in a written form prescribed by the Committee and shall be effective only when
filed with the Committee during the Participant’s lifetime.   6.2.   Changing
Beneficiary. Any Beneficiary designation may be changed by a Participant without
the consent of the previously named Beneficiary by the filing of a new
Beneficiary designation with the Committee in the manner set forth in
Section 6.1.   6.3.   No Beneficiary Designation. If (i) any Participant fails
to designate a Beneficiary in the manner set forth in Section 6.1, (ii) if the
Committee determines, in its sole discretion that the Beneficiary designation is
void, or (iii) if the Beneficiary designated by a deceased Participant

11



--------------------------------------------------------------------------------



 



    dies before the Participant’s death or before complete distribution of the
Participant’s benefits, the Participant’s Beneficiary shall be the person in the
first of the following classes in which there is a survivor:



  a)   The Participant’s surviving spouse;     b)   The Participant’s children
in equal shares, except that if any of the children predeceases the Participant
but leaves surviving issue, then such issue shall take by right of
representation the share the deceased child would have taken if living;     c)  
The Participant’s estate.



6.4.   Effect of Payment. Payment to the Beneficiary shall completely discharge
the Company’s obligations under this Plan.

ARTICLE VII — ADMINISTRATION



7.1.   Committee; Duties. This Plan shall be administered by the Committee,
which, subject to Section 7.6 below, shall consist of not less than three
(3) persons appointed by the Board from time to time. The Committee shall have
the authority to (i) make, amend, interpret and enforce all appropriate rules
and regulations for the administration of this Plan, (ii) make all factual and
other determinations, to formulate such procedures and to take any other action
as may be necessary or advisable for the administration of this Plan,
(iii) construe and interpret this Plan and to answer any and all questions
arising in connection with this Plan. A majority vote of the Committee members
shall control any decision. Members of the Committee may be Participants under
this Plan.   7.2.   Agents; Delegation of Authority. The Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit, and may from time to time consult with legal counsel who may be
counsel to the Company, independent auditors and consultants as it deems
desirable for the administration of this Plan. The Committee may rely on any
opinion or computation received from such advisors. Subject to applicable laws,
rules and regulations and except as otherwise determined by the Board, the
Committee may, from time to time, delegate some or all of its authority under
this Plan to persons or groups it deems appropriate.   7.3.   Binding Effect of
Decisions. Any determination action of the Committee in administering and
interpreting this Plan and otherwise carrying out its duties hereunder shall be
final, conclusive and binding for all purposes and upon all persons having any
interest in this Plan.   7.4.   Indemnity of Committee. The Company shall
indemnify and hold harmless the members of the Committee against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan on account of such member’s service on
the Committee, except where such liability results from such person’s fraud,
gross negligence, willful misconduct or failure to act in good faith.   7.5.  
Election of Committee After Change in Control. After a Change in Control,
vacancies on

12



--------------------------------------------------------------------------------



 



    the Committee shall be filled by majority vote of the remaining Committee
members. Committee members may only be removed by a vote of a majority of the
Committee. If no Committee members remain, a new Committee shall be elected by
majority vote of the Participants in this Plan immediately preceding such Change
in Control. No amendment shall be made to Article VII or other Plan provisions
regarding Committee authority with respect to this Plan without prior approval
by the Committee.

ARTICLE VIII — AMENDMENT AND TERMINATION OF PLAN



8.1.   Amendment. The Board may at any time and from time to time amend this
Plan by written instrument, notice of which is given to all Participants and to
any Beneficiary receiving installment payments, subject to the following:



  a)   Preservation of Account Balance. No amendment shall reduce the amount
accrued in any Account as of the date such notice of the amendment is given.    
b)   Changes in Earnings Rate. No amendment shall reduce, either prospectively
or retroactively, the rate of Earnings to be credited to the amount already
accrued in any of the Participant’s Account(s) and any amounts credited to the
Account(s) under Deferral Commitments already in effect on that date, except as
provided in Section 2.20, above as a result of a selection or deletion of
available Valuation Funds.



8.2.   The Company’s Right to Terminate. The Board may at any time partially or
completely terminate this Plan if, in its judgement, the tax, accounting or
other effects of the continuance of this Plan, or potential payments thereunder
would not be in the best interests of the Company.



  a)   Partial Termination. The Board may partially terminate this Plan by
instructing the Committee not to accept any additional Deferral Commitments. If
such a partial termination occurs, this Plan shall continue to operate and be
effective with regard to Deferral Commitments entered into prior to the
effective date of such partial termination.     b)   Complete Termination. The
Board may completely terminate this Plan by instructing the Committee not to
accept any additional Deferral Commitments, and by terminating all ongoing
Deferral Commitments. In the event of complete termination, this Plan shall
cease to operate and the Company shall distribute each Account, including the
Share Account, to the appropriate Participant or Beneficiary. Payment shall be
made as a lump sum as soon as practical.

ARTICLE IX — MISCELLANEOUS



9.1.   Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for members of the Board who are not
employees of the Company or its subsidiaries.

13



--------------------------------------------------------------------------------



 



9.2.   The Company’s Obligation. The obligation to make benefit payments to any
Participant under this Plan shall be an obligation solely of the Company with
respect to the deferred Compensation receivable from, and contributions by, the
Company and shall not be an obligation of another company or entity.   9.3.  
Unsecured General Creditor. Notwithstanding any other provision of this Plan,
Participants and Beneficiaries shall be unsecured general creditors, with no
secured or preferential rights to any assets of Company or its subsidiaries and
affiliates or any other party for payment of benefits under this Plan. Any
property held by the Company or its subsidiaries and affiliates for the purpose
of generating the cash flow for benefit payments shall remain its general,
unpledged and unrestricted assets. The Company’s obligation under this Plan
shall be an unfunded and unsecured promise to pay money in the future.   9.4.  
Trust Fund. The Company shall be responsible for the payment of all benefits
provided under this Plan. At its discretion, the Company may establish one
(1) or more trusts, with such trustees as the Board may approve, for the purpose
of assisting in the payment of such benefits. Although such a trust shall be
irrevocable, its assets shall be held for payment of all the Company’s general
creditors in the event of the Company’s insolvency. To the extent any benefits
provided under this Plan are paid from any such trust, the Company shall have no
further obligation to pay such benefits. If the benefits are not paid from the
trust, such benefits shall remain the obligation of the Company.   9.5.  
Nonassignability. The Company shall pay all amounts payable under this Plan only
to the Participant or Beneficiary designated under this Plan to receive such
amounts. Neither a Participant nor a Beneficiary shall have any right to
anticipate, alienate, sell, transfer, assign, pledge, encumber or change any
benefits to which he may become entitled under the Plan, and any attempt to do
so shall be void. A Participant’s Account balances shall not be subject to
attachment, execution by levy, garnishment, or other legal or equitable process
for a Participant’s or Beneficiary’s debts or other obligations.   9.6.   Court
Order. The Company is authorized to make any payments directed by court order in
any action in which this Plan, the Company, or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s Account(s) under this Plan in
connection with a property settlement or otherwise, the Company, in its sole
discretion, shall have the right, notwithstanding any election made by the
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s Account(s) under this Plan to the spouse or former spouse.
  9.7.   Not a Contract of Employment or other Services. This Plan shall not
constitute a contract of employment or other services between the Company and
the Participant. Nothing in this Plan shall give a Participant the right to be
retained as a member of the Board, to be reelected as a director or to interfere
with the right of the Company to terminate a Participant’s service as a member
of the Board at any time. Nothing in this Plan shall obligate the Company to
nominate or reelect a Participant as a member of the Board.

14



--------------------------------------------------------------------------------



 



9.8.   Protective Provisions. Each Participant will cooperate with the Company
by furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder, and by taking such action as the
Company may deem necessary.   9.9.   Amendment to Deferrals. The Company may
amend, modify or terminate a deferral pursuant to this Plan if it considers it
necessary or advisable under applicable laws, rules or regulations. In addition,
if all or any portion of a Participant’s Account(s) under this Plan become
subject to federal income taxation prior to the actual receipt of such amounts,
whether as a result of an audit by the appropriate taxing authority, a court of
competent jurisdiction or by the passage of legislation or regulation, the
Committee may, in its sole discretion, distribute to such Participant from the
Participant’s Account, an amount deemed necessary by the Committee to meet the
resulting tax liability to the Participant.   9.10.   Governing Law. The
provisions of this Plan shall be construed and interpreted according to the laws
of the State of Illinois, except as preempted by federal law.   9.11.  
Validity. If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Plan and this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.   9.12.   Construction. The
headings in this Plan have been inserted for convenience of reference only and
are to be ignored in any construction of this Plan’s provisions. If a provision
of this Plan is not valid or enforceable, that fact shall in no way affect the
validity or enforceability of any other Provision. Use of one gender includes
the other, and the singular and plural include each other.   9.13.   Notice. Any
notice required or permitted under the Plan shall be sufficient if made in
writing and hand delivered or sent by registered or certified mail. Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark or on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the Company’s
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual’s last known address in the Company’s records.

[Remainder of Page Intentionally Blank]

15



--------------------------------------------------------------------------------



 



9.14.   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity.

TRIZEC PROPERTIES, INC.

BY: /s/ Timothy H. Callahan      

DATED: May 4, 2004

16



--------------------------------------------------------------------------------



 



Exhibit A

Valuation Funds

          Valuation Fund   Ticker Symbol   Investment Objective Vanguard Money
Market Fund   VUSXX   Money Market           PIMCO Total Return Fund   PTRAX  
Intermediate-Term Bond           MainStay Asset Manager Fund   MATAX   Asset
Allocation           MainStay S&P 500 Index Fund   MSPIX   Index Equity        
  Oakmark Fund (l)   OAKMX   Large Value           Janus Twenty Fund   JAVLX  
Aggressive Growth           American Funds Growth Fund   RGAEX   Aggressive
Growth           MainStay All Cap Growth Fund   MAAAX   Large-Cap Growth        
  MainStay Map Fund (l)   MUBFX   Mid-Cap Blend           INVESCO Dynamics Fund
(Inv)   FIDYX   Mid-Cap Growth           Baron Asset Fund   BARAX   Mid-Cap
Growth           Janus Overseas Fund   JAOSX   International Large Growth      
    Fidelity Advisor Diversified   FADIX   International Large Blend
International Fund        

 